865 F.2d 1329
275 U.S.App.D.C. 230
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.J.E. HURLEY MACHINE AND BOILER WORKS and Hartford Accident &Indemnity Co., Petitioners,v.Irving S. FOLTZ and Director, Office of Workers'Compensation Programs, U.S. Department of Labor,Respondents.
No. 88-1147.
United States Court of Appeals, District of Columbia Circuit.
Dec. 30, 1988.

Before STARR, STEPHEN F. WILLIAMS and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This petition for review was considered on the record from an order of the Benefits Review Board.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir.Rule 14(c).  It is


2
ORDERED and ADJUDGED that the Benefits Review Board's decision issued December 30, 1987, affirming the Administrative Law Judge's order of December 15, 1983, denying the award of special fund relief, be affirmed.  Appellants have failed to demonstrate that the Administrative Law Judge's determination was not based upon substantial evidence, rational and in accordance with prevailing law.   O'Keefe v. Smith, Hinchman and Grylls Associates, Inc., 380 U.S. 359, 32 (1965);  Director, Office of Workers' Compensation Programs v. National Van Lines, 613 F.2d 972, 980 (D.C.Cir.1979), cert. denied, 448 U.S. 907 (1980).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.